                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

ELIGIO ROMERO BACALLAO, JR.,

        Petitioner,
                                                         Case No. 18-cv-403-bbc
   v.

BRIAN FOSTER,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing

petitioner Eligio Romero Bacallao, Jr.’s motion for a writ of habeas corpus under

28 U.S.C. § 2254.


        /s/                                                       11/8/2019
        Peter Oppeneer, Clerk of Court                            Date
